Case 18-01044-JDP        Doc 360     Filed 08/01/19 Entered 08/01/19 16:05:25            Desc Main
                                    Document      Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO


 In re:                                       )
                                              )
 SAFE HAVEN HEALTH CARE, INC.,                )       Case No.: 18-01044-JDP
                                              )
                       Debtor.                )       CHAPTER 11
                                              )
                                              )


    ORDER APPROVING SECOND APPLICATION FOR ALLOWANCE OF INTERIM
             FEES AND COSTS FOR SAWTOOTH FORENSICS, LLC

          THIS MATTER came before the court for a hearing on Second Application for

 Allowance of Interim Fees and Costs for Sawtooth Forensics, LLC (Docket 324 – the “Second

 Application”), on July 25, 2019 (the “Hearing”). Prior to the Hearing, a Stipulation Regarding

 Sawtooth Forensics’ Second Application for Compensation, executed by Sawtooth Forensics and

 the United States Trustee, and approved by the Debtor, was filed noting an agreement whereby

 Sawtooth Forensics reduced the amount of fees sought under the Second Application by $315.00

 (Docket No. 355 – “Stipulation”).        The Court having reviewed the Stipulation, Second

 Application with its full itemization of fees and costs, and good cause appearing therefore;


          IT IS HEREBY ORDERED AND THIS DOES ORDER that the Second Application is

 approved subject to the terms set forth in the Stipulation. Sawtooth Forensics, LLC is granted a

 payment for fees in the amount of $28,260.00, and costs in the amount of $154.55, for a total

 payment in the amount of $28,414.55. The Debtor is authorized to pay the approved fees and

 costs as outlined in any approved cash collateral budget. Approval of this amount does not

 constitute final approval of the hourly rates described in the Application or final approval of
Case 18-01044-JDP        Doc 360    Filed 08/01/19 Entered 08/01/19 16:05:25            Desc Main
                                   Document      Page 2 of 2



 counsel’s fees and costs requested. The Court’s approval of this application is made pursuant to

 11 U.S.C. § 331 and the amounts awarded for compensation and expenses are subject to

 reconsideration in connection with the Court’s consideration of counsel’s final fee application in

 this case.


 // end of text //


 Dated: August 1, 2019




 Honorable Jim D. Pappas
 United States Bankruptcy Judge
 Order submitted by:
 Chad R. Moody, Attorney for the Debtor
 Approved as to form by:

 /s/ Laurie A. Cayton (approved by e-mail) ______________________
 Laurie A. Cayton
 Attorney the United States Trustee
